Citation Nr: 0317482	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for bilateral elbow 
tendonitis.

6.  Entitlement to service connection for bilateral knee 
disability.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for chronic fatigue 
syndrome.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

11.  Entitlement to service connection for reflux sympathetic 
dystrophy.

12.  Entitlement to service connection for major depression.

13.  Entitlement to service connection for breathing 
difficulty, chest pain, and tightness, claimed as chronic 
disability resulting from an undiagnosed illness.

14.  Entitlement to service connection for a stomach 
condition, claimed as a chronic disability resulting from an 
undiagnosed illness.

15.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

16.  Entitlement to special monthly compensation on account 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On July 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After associating the veteran's 
service medical records with the claims 
folder (or after efforts to accomplish 
same are exhausted), make arrangements 
with the appropriate VA medical facilities 
for the veteran to be afforded the 
following examinations:  

A.   an orthopedic examination to 
determine the etiology of the 
veteran's alleged cervical spine 
disability, thoracic spine 
disability, low back disability, 
right hand disability, bilateral 
elbow tendinitis, bilateral knee 
disability, carpal tunnel syndrome, 
reflex sympathetic dystrophy, and 
chronic fatigue syndrome.  The 
examiner should review the claims 
folder and provide an opinion 
addressing the following question: 
Whether the veteran carries a 
diagnosis for any of the above 
claimed disabilities, and if so, 
whether it is as likely as not that 
any that their onset during his 
period of active duty service (a 
current diagnosis or "non-
diagnosis" should be specifically 
documented) ?  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  Send the claims 
folder to the examiner for review.  
Any neurologic consult (or other 
consultation) deemed necessary by the 
examiner in conjunction with his/her 
evaluation of the veteran should be 
accomplished. 

B.  an audiological examination; all 
appropriate tests and studies should 
be conducted, and all clinical 
findings should reported in detail.  
The examiner should be asked to 
express opinion as to whether it is 
as least as likely as not that the 
veteran's bilateral hearing loss and 
tinnitus, if either or both are 
diagnosed, are related to his 
military service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  Send the claims 
folder to the examiner for review. 

C.  send the claims folder to the 
psychiatrist who examined the veteran 
in June 2001 and ask the examiner to 
provide an opinion as to whether it 
is as likely as not that the 
veteran's depressive disorder is 
related to his service or caused or 
aggravated by his PTSD.  The complete 
rationale for all opinions expressed, 
should be set forth.   

2.  Make arrangements for the veteran to 
undergo a VA examination conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010). 

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported gastrointestinal signs or 
symptoms, as well as signs or symptoms 
involving the respiratory system.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms and 
state what precipitates and what relieves 
them.

c.  The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.  

d.  If the veteran suffers from 
gastrointestinal signs or symptoms and/or 
signs or symptoms involving the 
respiratory system that have not been 
determined to be associated with a known 
clinical diagnosis, the general/primary 
examiner should forward the claims folder 
to appropriate specialists for 
examinations to address these findings.  
In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Request that all examination findings, 
along with the complete rationale for all 
conclusions reached and opinions 
expressed, be set forth in detail. 	

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





